 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 514Ferguson Electric Company, Incorporated and Inter-national Brotherhood of Electrical Workers, Local #241.  Case 3ŒCAŒ19630 January 19, 2000 SUPPLEMENTAL DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS FOX AND HURTGEN On August 7, 1996, Administrative Law Judge Joel P. Biblowitz issued a decision and recommended Order finding that the Respondent unlawfully failed to hire David Carr, in violation of Section 8(a)(1) and (3) of the Act.1  The judge deferred to a supplemental proceeding the issues regarding Carr™s entitlement to backpay.  The Board adopted the judge™s recommended Order on Sep-tember 24, 1996.2  On April 3, 1997, the General Coun-sel filed an Application for Summary Entry of a Judg-ment with the United States Court of Appeals for the Second Circuit.  The court enforced the Board™s Order on April 29, 1997.3 The General Counsel issued a compliance specifica-tion and notice of hearing on June 11, 1997.  In its July 2, 1997 answer, the Respondent disputed the appropriate backpay period and the General Counsel™s contention that Carr had no interim earnings. On January 14, 1998, the parties jointly filed a motion to transfer the proceeding to the Board.  The parties agreed to forgo oral testimony and stipulated that the following would constitute the record in the instant pro-ceeding: the August 7, 1996 decision and recommended Order of the administrative law judge; the September 24, 1996 Order of the Board; the April 29, 1997 judgment of the United States Court of Appeals for the Second Cir-cuit enforcing the Board™s Order; the compliance specifi-cation and notice of hearing and the Respondent™s an-swer thereto; and a stipulation of facts and exhibits. On April 15, 1998, the Board issued an order approv-ing the stipulation of facts and transferring the proceed-ing to the Board.  The Respondent filed a brief in re-sponse to the compliance specification.  The General Counsel also filed a brief wherein, inter alia, he modified the amount of backpay set forth in the compliance speci-fication. On the entire record, the Board makes the following FINDINGS OF FACT The parties have stipulated to the following facts. David Carr applied to the Respondent for work as an electrician at the Respondent™s Kendall jobsite on August 21, 1995.4  The Respondent hired electricians Matthew McEver and Patrick Pompa to work at the Kendall job-site beginning on August 30, 1995.  On April 2, 1996, the last date on which the Respondent performed work at the Kendall jobsite, electricians James Carnahan and Darren Felt worked there for the Respondent.  Carnahan and Felt began working for the Respondent at its Cornell Veterinary School jobsite on April 3, 1996, and were continuously employed at that jobsite by the Respondent through June 30, 1996.                                                                                                                                                        1 JD(NY)Œ50Œ96. 2 The Board™s decision is unpublished. 3 NLRB v. Ferguson Electric Co., No. 97Œ4655. 4 As noted by the judge in the underlying unfair labor practice pro-ceeding, Carr noted on his application that he was employed as a union organizer and that he was seeking employment with the Respondent in order to organize for the Union. When Carr applied to the Respondent for work on Au-gust 21, 1995, and continuing through June 30, 1996, Carr was employed by the Union as a full-time organizer, paid at the annual rate of $41,185, plus benefits.5  Carr™s primary responsibility was to organize nonunionized employers and their employees.  His duties as an organ-izer included selecting employers to organize, soliciting nonmembers to join the union, recruiting current mem-bers to participate as voluntary union organizers, prepar-ing and distributing organizing materials, conducting organizational meetings, filing representation petitions and unfair labor practice charges, and preparing reports on these activities. One organizing method Carr used was to seek em-ployment as a craft employee with a nonunion employer, such as the Respondent.  If hired by the Respondent, Carr would have engaged in organizing activity during his nonworking time.  While working for a nonunion em-ployer, Carr would remain an employee of the Union and would be subject to the direction and control of the Un-ion with respect to his organizing activities.  He would be permitted by the Union to keep any pay he received for the services he performed as an employee of the non-union employer.  He also would continue to receive his regular union salary and other benefits, as described above.  The Union reimburses Carr for expenses incurred for organizing while employed with a nonunion contrac-tor.  Carr™s job performance as an organizer during his employment with a nonunion contractor would be evalu-ated by the Union based, in part, on his organizing while so employed.   Carr is not permitted by the Union to seek or obtain employment with a nonunion employer such as the Re-spondent unless the Union is seeking to organize the em-ployer.  When the Union™s organizational effort would no longer be served by Carr™s employment with a tar-geted employer, Carr would be expected to terminate his employment there. Carr took office as business manager of the Union on July 1, 1996.  Had Carr been employed by the Respon-dent at that time, he would have resigned to devote his full attention to his duties as union business manager.   5 Carr™s benefits included health, disability, and life insurance; paid vacation and holidays; and contributions on his behalf to the union pension fund.   330 NLRB No. 75  FERGUSON ELECTRIC CO. 515Carr was employed solely by the Union, and was not 
employed by any nonunion contractors, from August 30, 
1995, through July 1, 1996. 
Issues 
This case presents the following issues: 
(1) Whether Carr is entitled to any backpay, and if so, 
the correct amount.   
(2) Whether Carr would have continued to work for 
the Respondent on its Cornell Veterinary School jobsite 
following the completion of the Respondent™s work at 

the Kendall jobsite. 
(3) Whether Carr™s earnings from his employment as a 
full-time union organizer during the backpay period 
should be counted as interim earnings and offset against 
gross backpay. 
Discussion and Conclusions 
A. Entitlement to Backpay 
As the judge correctly noted, 
Carr™s status as a paid, full-time union organizer, or ﬁsalt,ﬂ does not deprive him 
of the protection of the Act.  Employment applicants are 
ﬁemployeesﬂ within the meaning of Section 2(3) of the 
Act, even if they are paid
 by a union to organize their 
prospective employer.  
NLRB v. Town & Country Elec-
tric, 516 U.S. 85 (1995).  The Board™s traditional remedy 
for an employer™s discriminatory refusal to hire an em-
ployee is a make-whole order, including an award of 
backpay.  See, e.g., 
M.J. Mechanical Services,
 325 
NLRB 1098 (1998); 
The 3E Co.,
 322 NLRB 1058 
(1997); 
Ultrasystems Western Constructors,
 316 NLRB 
1243 (1995). The burden is on the General Counsel to 
prove the gross amount of backpay due.  
Roman Iron 
Works, 292 NLRB 1292 (1989), citing 
NLRB v. Brown & 
Root, Inc., 311 F.2d 447, 454 (8th Cir. 1963). 
In 
Hollander Electric, 
317 NLRB 1095 (1995), cited 
in the Respondent™s brief, the Board reversed the admin-
istrative law judge and found 
that an employer violated 
Section 8(a)(1) and (3) by rescinding the hiring of an 

individual before he could start work, after the employer 
learned that the individual was a full-time, paid union 
official.  The judge also found that the individual was not 
entitled to backpay, reasoning that backpay would be a 
windfall, in light of his union employment.  In reversing 
the judge, the Board held: 
 Backpay is an essential part of the Board™s traditional 
remedy for a discriminatory discharge.  [The discrimi-
natee™s] retention of employment with the Union after 

his undisputedly unlawful discharge by the Respondent 
has no relevance to his entitlement to this make-whole 
remedy.  [Id. at fn. 3.] 
 The Board left for resolution at a compliance proceeding 
ﬁthe question whether [the discriminatee™s] postdischarge 
earnings with the Union are to be considered interim earn-

ings deductible from backpay.ﬂ  Id.
6   The Respondent does not dispute Carr™s employee 
status or his eligibility, in principle, for backpay.  How-
ever, the Respondent contends that no backpay is due 
because: (1) Carr™s anticipat
ed employment would have 
been for an indeterminate and indefinite time period; (2) 
Carr™s earnings as a paid union organizer are interim 
earnings and exceed what he would have earned had he 
been hired and remained in the Respondent™s employ; 
and, (3) Carr did not make a reasonable effort to mitigate 
damages.  
B. Backpay Period; Gross Backpay 
In his amended compliance specification, the General 
Counsel contends that the backpay period runs from Au-
gust 30, 1995, to July 1, 1996.  We agree. 
Carr applied to the Responden
t for work as an electri-
cian at its Kendall jobsite on August 21, 1995.  The Re-

spondent™s first employment of
 electricians at the Kend-
all site following Carr™s August 21 application occurred 
on August 30, 1995, when the Respondent hired Pompa 

and McEver.  Thus, as the Re
spondent concedes, and we 
find, ﬁAugust 30, 1995 . . . is
 the most appropriate start 
date to use in calculating backpay.ﬂ 
The Respondent continued to
 employ electricians at 
the Kendall jobsite until the job ended on April 2, 1996.
7  Only two electricians, Carnahan and Felt, were working 
at the Kendall job when it ende
d.  They transferred to the 
Respondent™s Cornell Veterinary School jobsite begin-

ning on April 3, 1996, and were continuously employed 
there through June 30, 1996.  Thus, it is clear that there 
was some continuity in the Respondent™s work force 
from project to project. 
An employer™s backpay obligation can end at the com-
pletion date of the construction project in question, pro-
vided that the employer shows that, under its established 
policies, an employee hired into a position like the one 
unlawfully denied the discriminatee would not have been 

transferred or reassigned to 
another job after the project 
at issue ended.  
Casey Electric, 
313 NLRB 774 (1994), 
citing 
Dean General Contractors
, 285 NLRB 573 
(1987).  The Board resolves
 compliance-related uncer-
                                                          
 6 In its brief, the Respondent asserts that the Board, in 
Hollander,
  ﬁhas recognized that earnings receive
d by a paid Union organizer dur-
ing the backpay period may be treated as interim income and deducted 
from gross backpay.ﬂ  The Respondent has mischaracterized the 

Board™s decision in this respect.  The Board did not determine that such 
earnings ﬁmay be treated as interim earnings.ﬂ  It left the question of 
the status of such earnings open fo
r consideration in further proceed-
ings. 
Hollander, subsequently was resolved without being returned to 
the Board; and the instant case pres
ents the first opportunity the Board 

has had to address the treatment of 
a ﬁsalt™sﬂ full-time union salary in 

the context of a backpay proceeding.  
7 The parties™ stipulation recites that ﬁ[t]he last date on which Re-
spondent performed work at its Kendall jobsite was April 2, 1996.ﬂ    
The Respondent asserts in its brief th
at ﬁRespondent™s work at Kendall 
ceased on April 6, 1996.ﬂ  We shall 
rely on the date contained in the 
parties™ stipulation.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 516tainties or ambiguities against the wrongdoer.  
Kansas 
Refined Helium Co.,
 252 NLRB 1156Œ1157 (1980).  
The Respondent contends th
at ﬁ[i]t is unlikely that 
[Carr] would have lasted to the end of the [Kendall] job 
or been transferred to Cornel
lﬂ because Carr ﬁwould have 
been the least senior employee at Kendall.ﬂ  Thus, the 

Respondent contends that the backpay period for Carr 
should end with the completion of the Kendall job.  As-
suming arguendo that the Re
spondent™s practice was to 
retain electricians by seniority,
8 the Respondent™s own 
payroll records
9 belie the Respondent™s contention.  Car-
nahan, one of the Respondent™s two employees who 
worked through the end of the Kendall job and thereafter 
transferred to the Cornell job, does not appear on the 
Respondent™s payroll records 
until September 5, i.e., 1 
week after Carr would have started working, absent the 
Respondent™s discriminatory refusal to hire Carr.  Thus, 
it appears that, at a minimum, Carr would have been sen-
ior to Carnahan.  
Alternatively, the Responde
nt contends, in agreement 
with the General Counsel™s amended compliance specifi-
cation, that the backpay period should end on July 1, 
1996, when Carr would have quit his employment with 
the Respondent to work exclusively for the Union.  We 
agree, and we so find.
10 Accordingly, we find, in agreement with the amended 
compliance specification, that
 the backpay period ran 
from August 30, 1995, through July 1, 1996, and that 
Carr is entitled to gross backpay in the amount of 
$25,626. 
                                                          
                                                           
8 The record does not establish, and we do not find, that the Respon-
dent™s practice was to retain electricians by seniority.  In fact, the re-
cord does not clearly describe the Respondent™s practices regarding 
retention of employees within and between projects.  As noted, it is the 

Board™s practice to resolve am
biguities against the wrongdoer. 
9 A single-page payroll record covering the period from August 30 
through September 8, 1995, is included 
in the parties™ stipulation as 
attachment A.  
10 We find no merit in the Responde
nt™s contention that, because the 
duration of Carr™s employment is 
controlled solely by the Union™s 
organizational interests, his empl
oyment was an indeterminate and 
indefinite time period.  
As the Board explained in Sunland Construc-
tion Co.,
 309 NLRB 1224, 1229 fn. 33 (1992), paid union organizers do 
not forfeit their status as ﬁemployeesﬂ because they do not intend to 
retain their employment beyond the duration of an organizing cam-
paign.  It follows that they do not 
similarly forfeit their eligibility for 
backpay.  To follow the Respondent™s argument to its logical conclu-
sion, only those employed for an e
xpress contractual term would be 
determinate and definite 
enough to establish an entitlement to backpay.  
In any case, here we have determined with specificity the period of 
time during which Carr would have
 remained in the Respondent™s 
employ.  To the extent that the Respondent argues that the backpay 
period would have ended earlier than July 1, 1996, because the Union 
would have pulled Carr off the job with the Respondent at the end of its 
organizing effort, we note that 
the Respondent has produced no evi-
dence by stipulation or otherwise to
 show that the organizing effort 
would have ended prior to July 1, 
1996.  We find inapposite cases cited 
by the Respondent in support of its argument, as those cases arose in 
the context of Title VII of the Civil Rights Act of 1964, 42 U.S.C.A. 
2000e(b).   
C.  Status of Wages Paid to Carr by the Union 
Having found that Carr is entitled to backpay, we must 
decide whether his earnings from the Union as a full-
time organizer are earnings from secondary employment, 
as the General Counsel contends, or interim earnings, as 
the Respondent contends.  Th
e distinction is a critical 
one.  A discriminatee™s in
terim earnings are offset 
against backpay, while earnings from secondary em-
ployment held by a discriminatee prior to the backpay 
period are not offset.
11 Plumbers Local 305 (Stone & 
Webster), 297 NLRB 57, 61 (1989); 
American Pacific 
Concrete Pipe Co.,
 290 NLRB 623, 627 (1988); and 
Birch Run Welding,
 286 NLRB 1316, 1318 (1987).  
The General Counsel contends that Carr™s union wages 
should not be offset becaus
e they are earnings from sec-
ondary employment from a job held prior to the backpay 
period, akin to earnings from ﬁmoonlighting,ﬂ which the 
Board has not treated as interi
m earnings.  In support, the 
General Counsel cites the Board™s holding in 
Sunland 
Construction Co.,
 309 NLRB 1224, 1227 (1992), that: 
 A person may be the servant of two masters, not joint 
employers, at one time, as to one act, if the service to 
one does not involve abandonment of the service to the 

other. 
 Relying on that principle and on 
V.R.D. Decorating, 
322 NLRB 546 (1996),
12 the General Counsel contends 
that there is no basis for applying the law regarding 

backpay differently to union salts than to other discrimi-

natees who hold secondary jobs prior to and during the 
backpay period. 
The Respondent contends that Carr™s full-time organi-
zing position with the Union is, by its very nature, incon-
sistent with the definition of secondary employment, or 

ﬁmoonlightingﬂ because it was not supplemental or sec-
ondary in nature and performed outside full working 
hours.  It contends that Carr™s union position was his 
primary employment and source of income and that, but 
for his union position, Carr would not have sought ancil-
lary employment with the Respondent.  The Respondent 
further contends that Carr™s purpose in seeking employ-
ment was to organize the Respondent™s employees, and 
 11 As noted by the General Counsel, any increases beyond the usual 
number of hours of a discriminat
ee™s secondary employment during the 
backpay period are deductible as interim earnings.  
Kansas Refined 
Helium Co., 252 NLRB 1156, 1160 (1980).  This is not an issue here, 
because Carr was a salaried employee of the Union at all relevant 

times. 
12 In 
V.R.D.,
 the Board ordered the employer to make whole a full-
time, salaried union business manage
r whom it had discriminatorily 
denied employment, subject to a showing at compliance, pursuant to 
the test set out in Dean General Contractors
, 285 NLRB 573, 573Œ574 
(1987), whether the discriminatee w
ould have continued working for 
the employer at successive constructi
on projects.  In ordering the tradi-
tional make-whole backpay remedy, the Board did not address the issue 
we consider here regarding the stat
us, for backpay purposes, of wages 
paid to a salt by a union.   
 FERGUSON ELECTRIC CO. 517that while so engaged, Carr would have been furthering 
the Union™s interests rather than the Respondent™s, and 
would have remained under the direction and control of 
the Union.  Thus, according to the Respondent, Carr™s 
Union wages are not akin to earnings from ﬁmoonlight-
ingﬂ because they would not be earnings from ﬁextra 
effortﬂ expended ﬁoutside 
full working hours,ﬂ as con-
templated by the Board 
in Birch Run Welding,
 supra at 1318, and 
Henry Colder Co.
, 186 NLRB 1088 (1970). 
We do not find the Respondent™s argument persuasive, 
and accordingly find that the wages paid Carr by the Un-
ion are earnings from secondary employment, akin to 
moonlighting, and are not properly offset against gross 
backpay.  We reject the Respondent™s position primarily 
because it is based on the premise that loyalty to a union 
and acceptance of its directi
ons pertaining to organizing 
activities are incompatible with an employee™s duty to an 
employer, including an employ
er that the employee seeks 
to organize.  As explained below, that premise is seri-
ously flawed. 
In NLRB v. Town & Country Electric, 
516 U.S. at 95, 
the Supreme Court answered 
in the negative the question 
whether service to a union for pay necessarily involves 
abandonment of service to an employer.
13  There, the 
Court observed that 
 Common sense suggests that as a worker goes about 
his 
ordinary
 tasks during a working day . . . he or she 
is subject to the control of the company employer, 

whether or not the union also pays the worker. . . . 
Moreover, union organizers may limit their organizing 
to nonwork hours.  [Citations omitted.]  If so, union or-
ganizing, when done for pay but during 
nonwork
 hours, would seem equivalent to simple moonlighting, a prac-

tice wholly consistent with a company™s control over its 
workers as to their assigned duties. 
 Contrary to the Respondent™s contention, here there is 
simply no basis in the record for finding that Carr™s ac-
tivities as a paid union organizer would have been other 
than incidental to the duties he sought to assume when he 
applied to the Respondent fo
r work as an electrician.  
That is, no party to these 
proceedings has claimed that 
Carr did not intend to perform fully the electrical work 
assigned by the Respondent, or that he would not have 
been subject to the Respondent™s direction and control in 
the performance of his assign
ed work, or that the Union 
would have attempted to interfere with Carr™s perform-
ance of assigned work.  Furthe
r, there is no
 claim that 
Carr would have engaged in organizing during worktime, 
or subordinated his assigned electrical work to his orga-
                                                          
                                                           
13 The Board similarly has rejected generalized arguments that paid 
union organizers who seek employment with nonunion contractors for 
the purpose of organizing will engage
 in union activities to the detri-ment of work assigned by the empl
oyer, or will embark on acts inimical 
to the employer™s legitimate interests.  See 
Sunland Construction Co.,
 supra at 1229Œ1230. 
nizing efforts, or attempted to further the Union™s inter-
ests at the expense of the Respondent™s interests, or en-
gaged in unlawful conduct.  To the contrary, the parties 
have stipulated that ﬁ[i]f hired by the Respondent, Carr 
would have engaged in organizing activity 
during his 
non-working time
.ﬂ  (Emphasis added.)  The parties have 
further stipulated that, while working for a contractor 
such as the Respondent, ﬁCarr would remain an em-
ployee of the Union 
and would be subject to the direction 
and control of the Union with respect to his organizing 
activities
.ﬂ  (Emphasis added.)  No party contends that 
the Union would have directed or controlled electrical 

work performed by Carr while in the Respondent™s em-
ploy.  
We conclude, based on the above, that as Carr ﬁgoes 
about his ordinary tasks during a working day . . . he . . . 

is subject to the control of
 the company employer.ﬂ  
NLRB v. Town & Country Electric
, supra.  Thus, Carr™s 
primary job, had he been hired by the Respondent, would 

have been the performance 
of the electrical work as-
signed to him by the Respondent.  We recognize that 

Carr would not have sought employment with the Re-
spondent but for the Union™s desire to organize the Re-
spondent™s employees.  That do
es not alter the fact that 
Carr would have devoted his full effort and attention 
toŠand would have been paid by the Respondent forŠ
performing duties assigned and controlled by the Re-
spondent during the workweek.  As an employee of the 
Respondent lawfully engaged in attempting to organize 
the Respondent™s employees, Carr™s conduct would have 
been protected by Section 7 of the Act.
14  In this respect, 
Carr would have been no different from any other proun-

ion employee who lawfully attempted to organize his 
fellow employees. 
Under the circumstances, we 
can see no rational basis 
for treating the income Carr would have received as a 

result of performing work for the Union
15 outside his 
employment at the Respondent differently than we would 
treat supplemental income Carr might similarly have 
received from any other sour
ce.  Or, to put it another 
way, we can see no rational basis for treating Carr differ-
ently because his supplement
al earnings come from the 
Union than we would treat him if his earnings came from 

some other secondary source, albeit a source which 
 14 Employer restrictions on union solicitation during nonworking 
time in nonworking areas are presumptively invalid under the Act.  
ﬁThis is true even if a company pe
rceives those protected activities as 
disloyal.  After all, the employer ha
s no legal right to require that, as 
part of his or her service to the company, a worker refrain from engag-

ing in protected activity.ﬂ  
NLRB v. Town & Country Electric
, supra at 
96. 
15 The record does not contain evidence regarding whether Carr™s 
continued receipt of his union sala
ry would have been conditioned on 
his performing duties for the Union during times when he was not 
working for the Respondent.  The question is of no consequence, how-
ever, given our finding that such union duties would have been secon-
dary in nature.   
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 518might be more palatable to the Respondent.  The distinc-
tion for backpay purposes, is in the nature of the addi-
tional earnings, and not the source of their payment.  
Accordingly, we find that, absent the Respondent™s 
discrimination against Carr, Carr™s earnings during the 

term of his employment at the Respondent would have 
been the combined total wages paid to him by the Re-
spondent and secondary earnings paid to him by the Un-
ion.  We will not offset Carr™s secondary earnings from 
the Union against gross backpay.  To decide otherwise 

would be to permit the Respondent to benefit from its 
own misconduct.  See, e.g., 
Big Three Industrial Gas
, 263 NLRB 1189, 1190 (1983). 
D. Mitigation of Damages 
We have found that the General Counsel has satisfied 
his burden to show the gross amount of backpay to which 

Carr is entitled.  The Respondent thus has the burden to 
produce evidence that would mitigate its liability.
16  See, e.g., Tubari Ltd. v. NLRB
, 959 F.2d 451, 453 (3d Cir. 
1992).  A discriminatee must make reasonable efforts to 

secure interim employment in order to be entitled to 
backpay.  See Electrical Workers (IBEW) Local 3 (Fis-
chbach & Moore),
 315 NLRB 1266 (1995).  Where an 
employer demonstrates that 
an employee did not exercise 
reasonable diligence in his efforts to secure employment, 
then the employer has established that the employee has 
not properly mitigated his damages.  
Tubari Ltd. v. 
NLRB, 959 F.2d at 454; 
Iron Workers Local 118 v. 
NLRB, 804 F.2d 1100, 1102 (9th Cir. 1986).  In seeking 
interim employment, a discriminatee need only follow 

his regular method for obtaining work.
17  See, e.g., Big 
Three Industrial Gas,
 263 NLRB 1189, 1216Œ1217 
(1982); 
Seafarers Union (Isthmian Lines)
, supra.  Gener-
ally the discriminatee must seek interim employment 
substantially equivalent to the position of which he was 
unlawfully deprived, and that employment must be suit-
able to a person of like background and experience.  
Tu-bari,
 959 F.2d 454, and cases cited.  
As set forth in detail above, the parties have stipulated 
that Carr™s regular method of obtaining electrical work 
was to seek employment with nonunion contractors in 
conjunction with the Union™s organizing policy.  The 
                                                          
 16 We thus disagree with our dissenting colleague™s suggestion that 
the Union, rather than the Respondent, has the burden of establishing 
such facts going to mitigation as the restrictions placed on Carr™s 
choice of interim employers.  We also note that it is customary in back-

pay proceedings to allocate burdens
 among the General Counsel (the 
proponent of the compliance specifica
tion) and the Respondent, and not 
to assign burdens to the Charging Party (the Union). 
17 In this regard, we find relevant and instructive the Board™s obser-
vation in 
Seafarers Union (Isthmian Lines),
 220 NLRB 698, 699 
(1975), that ﬁ[w]hen the Respondent chos
e to discriminate . . . it did so 
with knowledge of the work search habits of [the Union™s] members 

and it ought not now be heard to comp
lain that [the discriminatees™] 
habits bar [them] from backpay since 
it is clear that [the discriminatees] 
fulfilled [their] job search responsibilities as any [union member] nor-
mally would.ﬂ  
stipulated record does not contain any facts regarding 
Carr™s efforts to obtain interim employment or the ﬁuni-
verseﬂ of employers to which Carr might have applied 
for work.  Nonetheless, the Respondent contends that 
Carr should be denied backpay because he unreasonably 
limited his search for interim employment to nonunion 
contractors who were targeted by the Union for organiz-

ing.   
As we have already noted, it was the Respondent™s 
burden to show that Carr unreasonably failed to mitigate 
damages.  By propounding its bare argument, without 
supporting facts or evidence, the Respondent has failed 
to satisfy its burden.  In effect, the Respondent asks the 
Board to establish in ﬁsaltingﬂ cases a 
per se
 rule that a 
failure to mitigate damages will be found in any case in 
which a union places limitations on the ﬁuniverseﬂ of 
employers to whom an organizer may apply for work.  
We can discern no rational reason for establishing such a 
rule. In 
Lundy Packing Co.,
 286 NLRB 141, 142 (1987), 
enfd. 856 F.2d 627, 630 (4th Cir. 1988), the Board re-
viewed the factors which the Board finds relevant to the 
determination whether a discriminatee™s job search, and 
thus his mitigation effort, has been reasonable: 
 It is well settled that the reasonableness of a dis-
criminatee™s efforts to find a job and thereby miti-

gate loss of income resulting from an unlawful dis-
charge need not comport with the highest standard of 
diligence, i.e., he or she need not exhaust all possible 
job leads.  Rather, it is su
fficient that the discrimina-tee make a good-faith effort.  In determining the rea-
sonableness of this effort, the discriminatee™s skills, 
experience, qualifications, age, and labor conditions 
in the area are factors to 
be considered.  The exis-
tence of job opportunities by no means compels an 
inference that the discriminatees would have been 
hired if they had applied.  The respondent™s obliga-
tion to satisfy its affirmative defense is to show a 
ﬁclearly unjustifiable refusal to take desirable new 
employment.ﬂ  Uncertainty in such evidence is re-
solved against the respondent as the wrongdoer.  
[Citations omitted.] 
 We have rejected the suggestion that a different miti-
gation test should apply in ﬁsaltingﬂ cases.  As the 
Board™s decision in 
Lundy
 illustrates, the traditional 
mitigation analysis takes into account all of the factors 
that bear on a discriminatee™s job search.  We find that 
the application of the Boar
d™s traditional analysis in 
ﬁsaltingﬂ cases will best effectuate the purposes of the 
Act.  Consistent with the traditional approach to mitiga-
tion issues, the Board may examine the scope and extent 
of limitations imposed by a union on the ability of its 
employees to seek employment under the union™s ﬁsalt-
ingﬂ policy in order to determine whether reasonable 
attempts to mitigate damages have been undertaken.  
 FERGUSON ELECTRIC CO. 519However, the mere existence of such limitations, stand-
ing alone, is not dispositive of the issue.  If, after an ex-
amination of all relevant facts, the Board determines that 
reasonable mitigation efforts have not been undertaken, 
then the Board may find that a discriminatee has for-
feited his eligibility for backpay.    
Accordingly, if the record before us contained substan-
tial evidence showing that Carr failed to make a good 

faith effort to follow his usual method of seeking em-
ployment, or that the Union™s policies unreasonably lim-
ited Carr™s job search, or that Carr otherwise unreasona-
bly failed to mitigate damages, such evidence would fa-
vor our finding merit in the Respondent™s contentions.  
As we have found, however, the Respondent has made 
no such showing.
18  Because there is no evidence that 
Carr failed to make reasonable efforts to mitigate dam-
ages, we find that he is eligible for backpay in the 
amount set forth in the amended compliance specifica-
tion. 
ORDER The National Labor Relations Board orders that the 
Respondent, Ferguson Electri
c Company, In
corporated, Plainville, Connecticut, its of
ficers, agents, successors, 
and assigns, shall pay to David Carr, the sum of $25,626, 

with interest to be computed in the manner set forth in  
F. W. Woolworth Co.,
 90 NLRB 289 (1950), and 
New 
Horizons for the Retarded
, 283 NLRB 1173 (1987), mi-
nus tax withholdings required by Federal and state laws. 
 MEMBER HURTGEN
, dissenting in part. 
For the reasons set forth below, I would place certain 
evidentiary burdens on the General Counsel, and I would 
find that these burdens have not been met. I recognize 
that, in the traditional 8(a)(3) case, the burden is on the 
employer to show that employment would have been 
terminated at some subsequent point even if the dis-
criminatory discharge had not occurred.  However, in 
those traditional cases, the employer effectively controls 
                                                          
                                                           
18 Similarly, we reject for lack of supporting evidence the Respon-
dent™s further contention, in reliance on 
Tubari Ltd. v. NLRB
, 959 F.2d 
451 (3d Cir. 1992), that even if the Board finds reasonable the union-
imposed limitations on Carr™s search for interim employment, the 
Board should find a failure to mitigate, based on Carr™s refusal to 
broaden his employment search to 
include other jobs commensurate 
with his skills as an electrician, 
once he had attempted unsuccessfully, 
for a reasonable period, to secure em
ployment substantially equivalent 
to that denied him by the Respondent. 
The Respondent suggests that a union member discriminatee has a 
duty, in effect, to ﬁlower his si
ghtsﬂ and seek employment with non-
union employers who are not targeted
 for organizing if, after a reason-
able period, he is unable to obtai
n employment comparable to that 
which he was denied.  Assuming for the sake of argument that this is 

so, we would not find that Carr failed
 to make reasonable efforts to 
mitigate because, as we have found, the Respondent has not met its 
evidentiary burden.  In that regard, however, we note that in other cases 
involving a union member™s duty to 
seek interim employment, the 
Board has not required union member discriminatees to seek nonunion 
employment where to do so would s
ubject the individual to discipline 
or expulsion by the union.  See, e.g., 
Big Three Industrial Gas
, supra. 
the duration of employment, and thus the employer 
should bear the burden of going forward with the evi-
dence.  By contrast, in the instant case, the Union effec-
tively controls the duration of employment, and thus the 
Union should bear the burden of going forward with the 
evidence.  That is, the Union would permit Carr to work 
for Respondent at Kendall so long as the Union found it 

advantageous for Carr to continue the organizing cam-
paign.  The duration of an organizational campaign is a 
matter that is peculiarly within the knowledge of the Un-
ion.  Thus, the Union should bear the burden of produc-
ing the evidence with respect thereto.
1 The same rationale applies to future jobsites.  In this 
regard, under 
Dean General Contractors
, 285 NLRB 573 
(1987), it is presumed that, absent a discriminatory dis-
charge from a job, the employee would have been trans-
ferred to a new job after the first job was completed.  
However, in the case of a ﬁsalt,ﬂ it cannot be presumed 
that, after seeking to orga
nize one site, the employee 
would have been transferred to another site.  Even if the 

employer™s practice is to do so, the issue of whether the 
employee will in fact transfer is ultimately dependent on 
whether the Union wishes to organize the new site.  
Again, these are matters peculiarly within the Union™s 
knowledge, and thus it should bear the burden of produc-
ing the evidence
.2 The forgoing matters have not been shown, and thus 
the Union and the General Counsel have not established 

the backpay period or the amount of gross backpay.  In 
addition, even if they had done so, I would find that the 
strictures placed by the Union on Carr™s efforts to obtain 
interim employment are limitations placed on his ability 
to satisfy his obligation to make reasonable efforts to 
mitigate damages.  In order to remain eligible for the 
backpay award, Carr was required to mitigate damages 
by making reasonable efforts to obtain interim employ-
ment.  The Union placed limitations on the type, and 
hence the number, of employers from whom Carr could 
have sought interim employment, as well as the potential 
duration of his interim employment.  That is, the Union 
would permit him to work only for those employers at 
which he could fulfill his union function, i.e., only for 
nonunion electrical contract
ors who were targeted for 
union organizing.  Thus, Carr™s availability for interim 
employment was limited by his union. 
 1 The General Counsel is proceeding here on behalf of the Charging 
Party Union.  Thus, the term ﬁUnion,ﬂ as used here, refers to the Union 
and to the General Counsel, who is proceeding on its behalf. 
2 I do not pass on the application of 
Dean to ﬁnon-saltingﬂ situations. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 520It is, of course, possible that the Union would excuse 
Carr from his organizational duties and would permit 
him to work at other places.  However, these are matters 
peculiarly within the Union™s knowledge and control.  
Thus, in order to preserve Carr™s right to backpay, I 
would place the burden on th
e General Counsel and the 
Union to go forward with evidence that the Union was 
prepared to lift its limitations.
3                                                           
 3 It should be noted that, throughout
 this dissent, I have spoken of 
the burden of going forward with the evidence.  Thus, my view is not 
contrary to the principle that the burden of persuasion in these cases is 
on the wrongdoer respondent. 
 